NO. 07-12-0114-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL C

                                           DECEMBER 3, 2012




                                            JOHN BENTLEY,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                        NO. 2011-429,682; HONORABLE JIM BOB DARNELL, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
      John Bentley was convicted of two counts of  aggravated  sexual  assault  of  a  child.[1]   On
appeal, he challenges the sufficiency of the evidence to sustain those convictions.   We  affirm  the
judgments.
      We review challenges to the sufficiency of the evidence under the standard discussed in  Brooks
v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010).  The State was required to prove, under  counts  one
and two respectively of the indictment, that appellant  1)  intentionally  or  knowingly  caused  the
sexual organ of the complainant to contact the sexual organ of appellant,  and  2)  intentionally  or
knowingly caused the sexual organ of the complainant to contact the mouth of appellant.   Tex.  Penal
Code Ann. § 22.021(a)(1)(B)(i) & (iii) (West Supp. 2012).
      The complainant, a thirteen-year-old, testified to an instance of  vaginal  sexual  intercourse
with appellant that occurred in the bathroom of the home they were sharing.  She stated she took  her
pants off, got on top of appellant’s “guy  spot,”  he  moved  her   back  and  forth,  and  she  felt
something in her “girl spot.”  Afterward, she put her pants back on but later took them  off  because
she felt something wet in them.  DNA evidence proved that appellant was the contributor of the  semen
found on the pants.   There was also appellant’s DNA evidence on a vaginal swab and a  vaginal  fluid
swab from the complainant, and the odds of some Caucasian other than appellant  fitting  the  profile
were one in 4.8 billion.[2]
      The complainant also testified that she awoke one morning to find appellant in bed with her and
that he went under the sheets and “put his tongue in . . . [her]  girl  spot.”   This  testimony  was
corroborated by the complainant’s mother, who stated she woke up around 3:00 a.m. that morning,  went
to check on her daughter, and found appellant crawling out from under the sheets.
      The testimony of a child complainant alone is sufficient to sustain a conviction for aggravated
sexual assault.  Cantu v. State, 366 S.W.3d 771, 775-76 (Tex. App.– Amarillo  2012,  no  pet.).   Her
testimony, coupled with the DNA evidence and testimony of the complainant’s mother was some  evidence
upon which a rational juror could find beyond reasonable  doubt  that  appellant  committed  the  two
offenses for which he was convicted.  That other evidence may contradict the findings, such  as  that
evidence indicating  appellant  also  had  sex  with  the  complainant’s  mother  and  aunt  and  the
complainant and those women wore the same clothing at times, merely raised a  question  of  fact  for
the jury to decide.  See Williams v. State, 290 S.W.3d 407, 412 (Tex. App.–Amarillo  2009,  no  pet.)
(noting that it is for the jury to determine the credibility of the witnesses and whether to  believe
all,  some,  or  none  of  their  testimony).   The  jury,  therefore,  was  free  to  disregard  the
contradictory evidence and credit the evidence heretofore mentioned.
      Accordingly, the issues are overruled, and the judgments are affirmed.

                                  Per Curiam
Do not publish.



-----------------------
      [1]He was acquitted of two other counts of aggravated sexual assault.

      [2]Because the approximate world population is 6.8 billion, the expert witness could not say to
a reasonable degree of scientific certainty that appellant contributed the DNA  but  his  profile  is
consistent with the DNA evidence found.